Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00834-CR

                                     James WILMURTH,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CR-0158W
                        Honorable Philip A. Kazen Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, we REFORM the judgment and bill of
costs to delete Wilmurth’s requirement to pay attorney’s fees, and AFFIRM the trial court’s
judgment as reformed. Appellate counsel’s motion to withdraw is GRANTED.

       SIGNED November 13, 2013.


                                                _____________________________
                                                Patricia O. Alvarez, Justice